EXHIBIT No. 10.1

 

INDEMNIFICATION AGREEMENT

 

This Agreement is made as of the            day of               , 2010, by and
between American Science and Engineering, Inc., a Massachusetts corporation (the
“Corporation”), and                                        (“Indemnitee”), a
director or officer of the Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

 

WHEREAS, the prevailing, significant level of corporate litigation subjects
directors and officers to expensive litigation risks, and

 

WHEREAS, it is the policy of the Corporation to indemnify its directors and
officers so as to provide them with the maximum protection permitted by law, and

 

WHEREAS, Indemnitee does not regard the protection available under the
Corporation’s Bylaws and insurance as adequate in the present circumstances, and
may not be willing to serve or continue to serve as a director or officer of the
Corporation without adequate protection, and

 

WHEREAS, the Corporation desires Indemnitee to serve, or continue to serve, as a
director or officer of the Corporation.

 

NOW THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the Corporation and Indemnitee do hereby agree as follows:

 

1.                                       Agreement to Serve.  Indemnitee agrees
to serve or continue to serve as a director or officer of the Corporation for so
long as Indemnitee is duly elected or appointed, or until his or her earlier
death, resignation or removal.

 

2.                                       Definitions.  As used in this
Agreement:

 

(a)                                  The term “Articles of Organization” shall
mean the Articles of Organization of the Corporation, as amended and/or restated
from time to time.

 

(b)                                 The term “Board of Directors” shall mean the
Board of Directors of the Corporation.

 

(c)                                  The term “Bylaws” means the Bylaws of the
Corporation, as amended and/or restated from time to time.

 

(d)                                 The term “Change in Control” shall mean any
of the following:

 

(i)                                     Any Person, other than the Corporation
or an Affiliate, becomes a beneficial owner (within the meaning of Rule 13d-3,
as amended, as promulgated under the Securities Exchange Act of 1934, as
amended), directly or indirectly, in one or a series of transactions, of
securities representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding securities;

 

1

--------------------------------------------------------------------------------


 

(ii)                                  The consummation of a merger or
consolidation of the Corporation with any other Person, other than a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation;

 

(iii)                               The closing of a sale or other disposition
by the Corporation of all or substantially all of the assets of the Corporation;

 

(iv)                              Individuals who constitute the Board of
Directors on the date hereof (“Incumbent Directors”) cease for any reason to
constitute at least a majority of the board; provided, that any individual who
becomes a member of the Board subsequent to the date hereof, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors shall be treated as an Incumbent Director unless he or she
assumed office as a result of an actual or threatened election contest with
respect to the election or removal of directors; or

 

(v)                                 A complete liquidation or dissolution of the
Company.

 

For purposes of the foregoing definition, “Affiliate” any business entity in
which the Corporation holds, directly or indirectly, an equity, profits, or
voting interest of 30% or more, and includes any subsidiary, and the term
“Person” shall mean means an individual, a corporation, a limited liability
company, an association, a partnership, an estate, a trust and any other entity
or organization (including a group within the meaning of Sections 13(d) or
14(d)(2) of the Securities Exchange Act of 1934, as amended), other than the
Company or any of its Affiliates.

 

(e)                                  The term “Common Stock” shall mean the
common stock of the Corporation, $.66 2/3 par value per share.

 

(f)                                    The term “Corporate Status” shall mean
the status of a person who is or was, or has agreed to become, a director or
officer of the Corporation or who, while a director or officer of the
Corporation, is or was serving at the Corporation’s request as a director,
officer, fiduciary, partner, trustee, employee or agent of, or in a similar
capacity with, another corporation, partnership, joint venture, trust, employee
benefit plan or other entity.  A director or officer is considered to be serving
an employee benefit plan at the Corporation’s request if his or her duties to
the Corporation also impose duties on, or otherwise involve services by, him or
her to the plan or to participants in or beneficiaries of the plan.

 

(g)                                 The term “Disinterested Director” shall mean
a director of the Corporation who, at the time of a vote referred to in
Paragraph 9, is not (i) a party to the Proceeding, or (ii) an individual having
a familial, financial, professional or employment relationship with Indemnitee,
which relationship would, in the circumstances, reasonably be expected to exert
an influence on the director’s judgment when voting on the decision being made.

 

(h)                                 The term “Expenses” shall include, without
limitation, attorneys’ fees, retainers, court costs, transcript costs, fees and
expenses of experts, travel expenses, duplicating

 

2

--------------------------------------------------------------------------------


 

costs, printing and binding costs, telephone and telecopy charges, postage,
delivery service fees and other disbursements or expenses of the type
customarily incurred in connection with a Proceeding, but shall not include the
amount of judgments, fines or penalties against Indemnitee or amounts paid in
settlement in connection with such matters.

 

(i)                                     The term “Independent Counsel” shall
mean a law firm, or a member or employee of a law firm or an individual lawyer,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent:  (i) the Corporation or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.  The Corporation agrees to pay the reasonable fees and expenses
of the Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(j)                                     The term “Liability” shall mean the
obligation to pay a judgment, settlement, penalty, fine (including an excise tax
assessed with respect to an employee benefit plan) and all Expenses actually and
reasonably incurred in connection with a Proceeding.

 

(k)                                  The term “Proceeding” shall mean any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, arbitrative or investigative and whether formal or
informal, including without limitation any alternative dispute resolution
mechanism, any tax audit and any internal corporate investigation.

 

3.                                       Indemnification.

 

(a)                                  Subject to Paragraphs 4, 7 and 9, the
Corporation shall, to the fullest extent permitted by law (as such may be
amended from time to time), indemnify Indemnitee in connection with any
Proceeding as to which Indemnitee is, was or is threatened to be made a party
(or is otherwise involved) by reason of Indemnitee’s Corporate Status.  In
furtherance of the foregoing and without limiting the generality thereof:

 

(i)                                     the Corporation shall indemnify
Indemnitee if Indemnitee was, is or is threatened to be made a defendant or
respondent in a Proceeding because of Indemnitee’s Corporate Status as a
director of the Corporation against Liability incurred in the Proceeding if
(A) (1) Indemnitee conducted himself or herself in good faith, and
(2) Indemnitee reasonably believed that his or her conduct was in the best
interests of the Corporation or that his or her conduct was at least not opposed
to the best interests of the Corporation, and (3) in the case of any criminal
proceeding, Indemnitee had no reasonable cause to believe his or her conduct was
unlawful, or (B) Indemnitee engaged in conduct for which Indemnitee shall not be
liable under a provision of the Articles of Organization authorized by
Section 2.02(b)(4) of Chapter 156D of the General Laws of the Commonwealth of
Massachusetts (“Chapter 156D”) or any successor provision to such Section; and

 

3

--------------------------------------------------------------------------------


 

(ii)                                  the Corporation shall indemnify Indemnitee
if Indemnitee was, is or is threatened to be made a defendant or respondent in a
Proceeding because of Indemnitee’s Corporate Status as an officer of the
Corporation against Liability incurred in the Proceeding if (A) Indemnitee met
the standard of conduct set forth in clause (A) of Paragraph 3(a)(i) or
(B) Indemnitee engaged in conduct for which a director of the Corporation would
not be liable under a provision of the Articles of Organization authorized by
Section 2.02(b)(4) of Chapter 156D or any successor provision to such Section.

 

(b)                                 Indemnitee’s conduct with respect to an
employee benefit plan for a purpose Indemnitee reasonably believed to be in the
interests of the participants in, and the beneficiaries of, the plan is conduct
that satisfies the requirement that Indemnitee’s conduct was at least not
opposed to the best interests of the Corporation.

 

(c)                                  The termination of a Proceeding by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, is not, of itself, determinative that Indemnitee did not meet
the relevant standard of conduct described in this Paragraph 3.

 

4.                                       Exceptions to Right of Indemnification
and Advancement.  Notwithstanding anything to the contrary in this Agreement,
except as set forth in Paragraphs 10 and 11:

 

(a)                                  the Corporation shall not indemnify, or
advance Expenses to, Indemnitee in connection with a Proceeding (or part
thereof) initiated by Indemnitee unless (i) the initiation thereof was approved
by the Board of Directors or (ii) the Indemnitee has been wholly successful, on
the merits or otherwise, in such Proceeding; and

 

(b)                                 the Corporation shall not be required to
make an indemnification payment to Indemnitee to the extent Indemnitee has
otherwise actually received such payment under any insurance policy, agreement
or otherwise, and in the event the Corporation makes any indemnification payment
to Indemnitee and Indemnitee is subsequently reimbursed from the proceeds of
insurance, Indemnitee shall promptly refund such indemnification payment to the
Corporation to the extent of such insurance reimbursement.

 

5.                                       Indemnification of Expenses of
Successful Party.  Notwithstanding any other provision of this Agreement, in
addition to and not in limitation of the rights set forth in Paragraph 3, to the
extent that Indemnitee has been wholly successful, on the merits or otherwise,
in the defense of any Proceeding to which Indemnitee was a party because of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified, to the fullest
extent permitted by law (as such may be amended from time to time), against all
reasonable Expenses incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith. For purposes of this Paragraph 5 and Paragraph 13 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

6.                                       Indemnification for Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified

 

4

--------------------------------------------------------------------------------


 

against all Expenses actually and reasonably incurred by or on behalf of
Indemnitee in connection therewith.

 

7.                                       Notification and Defense of Claim.

 

(a)                                  Indemnitee shall notify the Corporation in
writing as soon as practicable of any Proceeding for which indemnity will or
could be sought by Indemnitee and provide the Corporation with a copy of any
summons, citation, subpoena, complaint, indictment, information or other
document relating to such Proceeding with which Indemnitee is served; provided,
however, that Indemnitee’s failure to so notify or provide copies to the
Corporation will not excuse the Corporation from its obligations under this
Agreement, except to the extent such failure actually prejudices the
Corporation. The Corporation will be entitled to participate in any such
Proceeding at its own expense.  Indemnitee shall have the right to engage
Indemnitee’s own counsel in connection with such Proceeding.  Indemnitee’s
counsel shall cooperate reasonably with the Corporation’s counsel to achieve an
appropriate result without undue duplication of cost in the defense of claims
against the Corporation and Indemnitee.

 

(b)                                 The Corporation shall not be required to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Corporation’s written consent.  The
Corporation shall not settle any Proceeding in any manner that would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent. 
Neither the Corporation nor Indemnitee will unreasonably withhold, restrict or
delay consent to any proposed settlement.  Without limiting the foregoing,
neither the Corporation nor the Indemnitee will be deemed to have unreasonably
withheld, restricted or delayed its consent if it, he or she (as applicable)
provides such consent within 30 days of a request by the other party.

 

8.                                       Advancement of Expenses.  The
Corporation shall advance any and all Expenses incurred by or on behalf of the
Indemnitee in connection with a Proceeding within 30 days after receipt by the
Corporation of a written request for advancement of Expenses (including in such
request such documentation and information as is reasonably available to
Indemnitee with respect to such Proceeding); provided, however, that the payment
of such Expenses incurred by Indemnitee or on his or her behalf in advance of
the final disposition of such Proceeding shall be made only upon receipt of
(i) a written affirmation of Indemnitee’s good faith belief that Indemnitee has
met the applicable standard of conduct described in Paragraph 3 or that the
Proceeding involves conduct for which Liability has been eliminated for
directors of the Corporation under a provision of the Articles of Organization
as authorized by Section 2.02(b)(4) of Chapter 156D or any successor provision
to such Section and (ii) an unlimited undertaking by or on behalf of Indemnitee
to repay all amounts so advanced in the event that it shall ultimately be
determined (after all rights to appeal have been exhausted or lapsed or waived)
that Indemnitee is not entitled to be indemnified by the Corporation as
authorized in this Agreement (such affirmation and undertaking to contain only
such terms as are required by the applicable provisions of Chapter 156D).  The
undertaking referred to in clause (ii) above shall be an unlimited, unsecured
general obligation of Indemnitee, and shall be accepted without reference to
Indemnitee’s financial ability to make repayment.  Any advances and undertakings
to repay shall be interest-free.  A sample form of written request for
advancement of Expenses is attached hereto as Attachment A.

 

5

--------------------------------------------------------------------------------


 

9.                                       Procedures.

 

(a)                                  In order to obtain indemnification pursuant
to this Agreement, Indemnitee shall submit to the Corporation a written request,
including in such request such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification.  A sample form of written
request for indemnification is attached hereto as Attachment B. Any such
indemnification shall be made promptly, and in any event within 60 days after
receipt by the Corporation of the written request of Indemnitee, subject to the
provisions of Subparagraphs 9(b) and 9(d) below.

 

(b)                                 With respect to requests for indemnification
under Paragraph 3 (but for avoidance of doubt, not with respect to requests for
advancement of Expenses pursuant to Paragraph 8), except as set forth in
Paragraph 11, no indemnification shall be made under this Agreement unless it is
determined that Indemnitee has met the applicable standard of conduct set forth
in Paragraph 3.  Subject to Subparagraph 9(c), the determination of whether
Indemnitee has met the applicable standard of conduct set forth in Paragraph 3,
and any determination that Expenses that have been advanced pursuant to
Paragraph 8 must be subsequently repaid to the Corporation, shall be made in
each instance (i) if there are two or more Disinterested Directors, by the Board
of Directors by a majority vote of all the Disinterested Directors, a majority
of whom shall for such purpose constitute a quorum, or by a majority of the
members of a committee of two or more Disinterested Directors appointed by such
vote; (ii) by special legal counsel (A) selected in the manner prescribed in
clause (i), or (B) if there are fewer than two Disinterested Directors, selected
by the Board of Directors, in which selection directors who do not qualify as
Disinterested Directors may participate, or (iii) by the shareholders of the
Corporation (but shares owned by or voted under the control of a director who at
the time does not qualify as a Disinterested Director may not be voted on the
determination).  Such determination shall be made within the 60-day period
referred to in Subparagraph 9(a) (unless extended by mutual agreement by the
Corporation and Indemnitee).  For the purpose of the foregoing determination
with respect to requests for indemnification under Paragraph 3 or repayment of
advanced Expenses, Indemnitee shall be entitled to a presumption that he or she
has met the applicable standard of conduct set forth in Paragraph 3 and is
entitled to indemnification.  The Corporation acknowledges that Indemnitee may
settle a Proceeding in order to avoid expense, delay, distraction, disruption
and uncertainty and that, therefore, any such settlement (with or without
payment of money or other consideration) shall not in and of itself overcome the
presumption set forth above.

 

(c)                                  Notwithstanding anything to the contrary
set forth in this Agreement, if a request for indemnification pursuant to
Paragraph 3 is made after a Change in Control, at the election of Indemnitee
made in writing to the Corporation, the determination required to be made
pursuant to Subparagraph 9(b) above as to whether Indemnitee has met the
applicable standard of conduct or is required to repay advanced Expenses shall
be made by Independent Counsel.  The Independent Counsel shall be selected in
the manner prescribed in clause (ii) of Subparagraph 9(b).  Within 10 days after
written notice of selection shall have been given, Indemnitee may deliver to the
Corporation, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Paragraph 2,

 

6

--------------------------------------------------------------------------------


 

and the objection shall set forth with particularity the factual basis for such
assertion.  Absent a proper and timely objection, the person so selected shall
act as Independent Counsel.  If a written objection is made and substantiated,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit.  If, within 20 days after submission by Indemnitee of a
written request for Independent Counsel, no Independent Counsel shall have been
selected (or, if selected, an objection shall have been filed within the 10 day
objection period specified above), either the Corporation or Indemnitee may
petition any court of competent jurisdiction for resolution of any objection
which shall have been made by Indemnitee to the Corporation’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under this Subparagraph
9(c).  The Corporation shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to this Subparagraph 9(c), and the Corporation shall pay all
reasonable fees and expenses incident to the procedures of this Subparagraph
9(c), regardless of the manner in which such Independent Counsel was selected or
appointed.

 

(d)                                 Indemnitee shall cooperate with the person,
persons or entity making the determination with respect to Indemnitee’s
entitlement to indemnification under this Agreement, including providing to such
person, persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any costs or expenses (including attorney’s fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom. Indemnitee shall reasonably cooperate with the
Corporation, its counsel and its insurers in any Proceeding as to which the
Indemnitee is being indemnified by the Corporation, including without limitation
providing the Corporation or its counsel or insurer with any factual information
or documentation under the Indemnitee’s ownership, control or knowledge
requested by any of such parties.

 

(e)                                  Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action is based on the records or books of account of
the Corporation or its affiliates, including financial statements, or on
information supplied to Indemnitee by the officers of the Corporation or its
affiliates in the course of their duties, or on the advice of legal counsel for
the Corporation or its affiliates or on information or records given or reports
made to the Corporation or its affiliates by an independent certified public
accountant or by an appraiser or other expert selected with the reasonable care
by the Corporation or its affiliates.  The provisions of this
Subparagraph 9(e) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(f)                                    The knowledge and/or actions, or failure
to act, of any director, officer, agent or employee of the Corporation or its
affiliates shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

7

--------------------------------------------------------------------------------


 

10.                                 Right to Seek Court-Ordered Indemnification
and Advance of Expenses. Nothing contained in this Agreement shall abrogate or
limit the right of Indemnitee to apply to a court of competent jurisdiction for
indemnification or an advance of Expenses to the extent permitted by
Section 8.54 of Chapter 156D or any successor Section thereto that increases the
scope of permitted indemnification.  In such event, Indemnitee’s reasonable
Expenses incurred in connection with successfully establishing his or her right
to indemnification or advance of Expenses, in whole or in part, in any such
Proceeding shall also be reimbursed to the Indemnitee or otherwise indemnified
by the Corporation.

 

11.                                 Remedies.  The right to indemnification and
advancement of Expenses as provided by this Agreement shall be enforceable by
Indemnitee in any court of competent jurisdiction if the Corporation denies such
request, in whole or in part, or if no disposition thereof is made within the
applicable period referred to in Paragraph 8 or 9. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator in Boston, Massachusetts pursuant to the rules of the American
Arbitration Association.  Any such judicial proceeding or arbitration shall be
conducted in all respects as a de novo trial or arbitration on the merits.
Unless otherwise required by law, the burden of proving that indemnification is
not appropriate shall be on the Corporation.  Neither the failure of the
Corporation to have made a determination prior to the commencement of such
action that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Corporation pursuant to Paragraph 9 that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the standard of conduct.  Indemnitee’s reasonable
Expenses incurred in connection with successfully establishing his or her right
to indemnification or advancement of Expenses, in whole, or in part, in any such
Proceeding shall also be indemnified by the Corporation.

 

12.                                 Procedures Valid.  The Corporation shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to Paragraph 11 that the procedures and presumptions of this Agreement
are not valid, binding and enforceable and shall stipulate in any such court or
before any such arbitrator that the Corporation is bound by all the provisions
of this Agreement.

 

13.                                 Partial Indemnification.  If Indemnitee is
not wholly successful in a Proceeding, but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or maters in such
Proceeding, the Corporation shall indemnify Indemnitee, to the maximum extent
permitted by law, against all Expenses, judgments, fines, penalties and amounts
paid in settlement, actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved claim, issue
or matter.

 

14.                                 Subrogation.  In the event of any payment
under this Agreement, the Corporation shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Corporation to bring
suit to enforce such rights.

 

8

--------------------------------------------------------------------------------


 

15.                                 Term of Agreement.  This Agreement shall
continue until and terminate upon the later of (a) six years after the date that
Indemnitee shall have ceased to serve as a director or officer of the
Corporation or, at the request of the Corporation, as a director, officer,
fiduciary, partner, trustee, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise or
(b) the final termination of all Proceedings pending on the date set forth in
clause (a) in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any Proceeding commenced by
Indemnitee pursuant to Paragraph 10 or 11 relating thereto.

 

16.                                 Indemnification Hereunder Not Exclusive. 
The indemnification and advancement of Expenses provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may be entitled
under the Articles of Organization or Bylaws, any agreement, any vote of
shareholders or directors of the Corporation, Chapter 156D, any other law
(common or statutory) or otherwise, both as to action in Indemnitee’s official
capacity and as to action in another capacity while holding office for the
Corporation, and nothing in this Agreement shall be deemed to waive any such
other rights.

 

17.                                 Insurance.  Nothing in this Agreement shall
be deemed to prohibit the Corporation from purchasing and maintaining insurance,
at its expense, to protect itself or Indemnitee against any expense, liability
or loss incurred by it or him or her in any such capacity, or arising out of
Indemnitee’s status as such, whether or not Indemnitee would be indemnified
against such expense, liability or loss under this Agreement. To the extent that
the Corporation maintains an insurance policy or policies providing liability
insurance for directors, officers, employees, or agents of the Corporation or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other entity that such person serves at the request of the
Corporation, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.  If, at the time of the receipt of a notice of a claim pursuant to the
terms of this Agreement, the Corporation has director and officer liability
insurance in effect, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policies.

 

18.                                 Access to Information.  Indemnitee shall be
entitled access to such information in the possession of the Corporation as may
be reasonably necessary to enforce Indemnitee’s rights under this Agreement.

 

19.                                 No Special Rights.  Nothing herein shall
confer upon Indemnitee any right to continue to serve as an officer or director
of the Corporation for any period of time, or at any particular rate of
compensation.

 

20.                                 Savings Clause.  If this Agreement or any
portion of this Agreement shall be invalidated on any ground by any court of
competent jurisdiction, then the Corporation shall nevertheless indemnify
Indemnitee against Liabilities with respect to any Proceeding to the full extent
permitted by any applicable portion of this Agreement that shall not have been

 

9

--------------------------------------------------------------------------------


 

invalidated, and this Agreement shall be interpreted to give effect, to the
fullest extent permitted by applicable law, to the intent of the invalidated
provision.

 

21.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall constitute the
original.

 

22.                                 Successors and Assigns.  This Agreement
shall be binding upon the Corporation and its successors and assigns and shall
inure to the benefit of the estate, heirs, executors, administrators and
personal representatives of Indemnitee.  The Corporation shall require and cause
any successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all or a substantial part of the business or
assets of the Corporation expressly to assume and agree to perform this
Agreement in the manner and to the same extent that the Corporation would be
required to perform if no such succession had taken place.

 

23.                                 Headings; Interpretation.  The headings of
the paragraphs of this Agreement are inserted for convenience only and shall not
be deemed to constitute part of this Agreement or to affect the construction
thereof.  When reference is made in this Agreement to a Paragraph or
Subparagraph, such reference shall be to a Paragraph or Subparagraph of this
Agreement, unless otherwise indicated.

 

24.                                 Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

 

25.                                 Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand or (b) if mailed by certified or
registered mail with postage prepaid, on the third day after the date on which
it is so mailed:

 

(i)                                     if to Indemnitee, to:

 

The address shown below his or her signature below.

 

(ii)                                  if to the Corporation, to:

 

American Science and Engineering, Inc.

829 Middlesex Turnpike

Billerica, MA 01821

Attention:  General Counsel

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

26.                                 Applicable Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without application of the conflict of laws
principles thereof.  Indemnitee may elect to have the right to

 

10

--------------------------------------------------------------------------------


 

indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought.  Such
election shall be made, by a notice in writing to the Corporation, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if Chapter 156D is amended, or
other Massachusetts law is enacted, to permit further indemnification of
directors and officers, then Indemnitee shall be indemnified to the fullest
extent permitted under Chapter 156D, as so amended, or by such other
Massachusetts law, as so enacted.

 

27.                                 Enforcement.  The Corporation expressly
confirms and agrees that it has entered into this Agreement in order to induce
Indemnitee to serve or to continue to serve as a director or officer of the
Corporation, and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity.

 

28.                                 No Adequate Remedy.  The parties declare
that it is impossible to measure in money the damages which will accrue to
either party by reason of a failure to perform any of the obligations under this
Agreement.  Therefore, if either party shall institute any action or proceeding
to enforce the provisions hereof such party against whom such action or
proceeding is brought hereby waives the claim or defense that such party has an
adequate remedy at law, and such party shall not urge in any such action or
proceeding the claim or defense that the other party has an adequate remedy at
law.

 

29.                                 Entire Agreement.  This Agreement sets forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, whether oral or written,
by any officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled.  For avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit in any way Indemnitee’s rights under Massachusetts law or
the Articles of Organization or Bylaws.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AMERICAN SCIENCE AND

 

ENGINEERING, INC.:

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

Address of Indemnitee:

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

FORM OF REQUEST FOR ADVANCEMENT OF EXPENSES

 

Reference is made to the Indemnification Agreement made as of the            day
of               ,         , by and between American Science and
Engineering, Inc., a Massachusetts corporation (the “Corporation”), and the
undersigned (“Indemnitee”), a director or officer of the Corporation (the
“Indemnification Agreement”).  Capitalized terms used herein and not otherwise
defined have the same meaning as in the Indemnification Agreement.

 

I hereby request that the Corporation advance the following expenses: 
                                                  .  These expenses related to
the following matter:                                    .  I have attached the
following documentation and information, which is the documentation and
information reasonably available to me,  with respect to such matter:
                                            .

 

Pursuant to the Indemnification Agreement and Section 8.53 of Chapter 156D, I
hereby affirm my good faith belief that I have met the applicable standard of
conduct described in Paragraph 3 of the Indemnification Agreement or that the
Proceeding involves conduct for which Liability has been eliminated for
directors of the Corporation under a provision of the Corporation’s Articles of
Organization as authorized by Section 2.02(b)(4) of Chapter 156D or any
successor provision to such Section.

 

Pursuant to the Indemnification Agreement and Section 8.53 of Chapter 156D, I
hereby agree to repay all amounts advanced in the event that it shall ultimately
be determined (after all rights to appeal have been exhausted or lapsed or
waived) that I am not entitled to be indemnified by the Corporation as
authorized in the Indemnification Agreement.  I hereby confirm and acknowledge
that the foregoing undertaking is my unlimited, unsecured general obligation.
 In accordance with the Indemnification Agreement, I understand that this
undertaking shall be accepted without reference to my financial ability to make
repayment.  In accordance with the Indemnification Agreement, any advances, and
my undertaking to repay, shall be interest-free.

 

 

 

[INSERT NAME OF INDEMNITEE]

 

 

 

 

 

Signed

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

FORM OF REQUEST FOR INDEMNIFICATION

 

Reference is made to the Indemnification Agreement made as of the            day
of               ,         , by and between American Science and
Engineering, Inc., a Massachusetts corporation (the “Corporation”), and the
undersigned (“Indemnitee”), a director or officer of the Corporation (the
“Indemnification Agreement”).  Capitalized terms used herein and not otherwise
defined have the same meaning as in the Indemnification Agreement.

 

I hereby request that the Corporation indemnify and hold me harmless with
respect to the following matter:                                    .  I have
attached the following documentation and information, which is the documentation
and information reasonably available to me,  with respect to such matter:
                                            .

 

 

[INSERT NAME OF INDEMNITEE]

 

 

 

 

 

Signed

 

 

 

 

 

Date

 

2

--------------------------------------------------------------------------------